DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the gap" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation “a free second end” and “a second end” in relation to the attachment tabs.  It is unclear from the claim if the two second ends are different second ends or the same.  From the drawing and the specification, it appears that they are the same second end for each respective tab.  For the purpose of examination, “a free second end” and “a second end” will be treated as the same for each respective attachment tab.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roussille (WO 2017/103451, using the English version US 2018/0363507).
Regarding claim 1, Roussille teaches a turbine ring assembly (Fig 1) comprising a plurality of ring sectors (10, [0008]) forming a turbine ring (1) and a ring support structure (3), 
each ring sector having, in a section plane (Fig 1) defined by an axial direction (DA) and a radial direction (DR) of the ring and orthogonal to a circumferential direction (Seen in Fig 3) of the turbine ring, a part forming an annular base (12) with, in the radial direction of the turbine ring, an internal face (Fig 1, side of 12 facing 5) defining the internal face of the 
the ring support structure including a central shell ring (30) from which extend as projections a first and a second radial flanges (32, 36) to retain each ring sector, and an annular ring-flange (See annotated Fig 1 below) having a free first end (See annotated Fig 1 below) seated against the first attachment tab and a second end (See annotated Fig 1 below) opposite to the first end and cooperating with the first radial flange (Fig 1), 
each ring sector extending between a first circumferential end (Fig 3) and a second circumferential end (Fig 3) each intended to face another adjacent ring sector (Fig 3, [0008]) in the circumferential direction, and comprising a first rectilinear seating surface (140) positioned on an upstream face (See annotated Fig 1 below) of the first attachment tab in contact with the annular ring-flange and a second rectilinear seating surface (160) positioned on a downstream face (See annotated Fig 1 below) of the second attachment tab in contact with the second radial flange, each of the first and second rectilinear seating surfaces extending along a tangent to the circumferential direction (Fig 3) between the first and second circumferential ends of the ring sector (Fig 3), 
wherein the rectilinear seating surfaces of each ring sector4Docket No. 537211USPreliminary Amendment have, along said tangent to the circumferential direction, a variable thickness in the axial direction (Fig 2) with a minimum thickness at the first and second 
                
    PNG
    media_image1.png
    602
    718
    media_image1.png
    Greyscale

Regarding claim 2, Roussille teaches the rectilinear seating surfaces are electrical discharge machined surfaces ("[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985), MPEP 2113).
Regarding claim 10, Roussille teaches a turbomachine ([0001]) comprising a turbine ring assembly (1) according to claim 1 (see rejection above).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Roussille.
Regarding claim 3, Roussille does not explicitly set forth the gap between said maximum thickness and said minimum thickness of the rectilinear seating surface is comprised between 0.1 and 0.5 mm.
However, it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.”  In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984) MPEP 2144.04 (IV)(A).  In this case Roussille provides the requisite structure, but does not recite the relative dimensions of the claimed device, and there is nothing the suggest that the device of Roussille would perform differently than the claimed invention.
Regarding claim 4, Roussille does not explicitly set forth the minimum thickness of the rectilinear seating surfaces (110) is less than 0.1 mm.
However, it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.”  In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984) MPEP 2144.04 (IV)(A).  In this case Roussille provides the requisite structure, but does not recite the relative dimensions of the claimed device, and there is nothing the suggest that the device of Roussille would perform differently than the claimed invention.
Regarding claim 5, Roussille teaches the rectilinear seating surfaces form a strip extending along said tangent to the circumferential direction (Fig 3) and along the radial direction (Fig 3), the rectilinear seating surfaces having a height (Fig 1) extending along the radial direction (Fig 1)
Roussille does not explicitly set forth that the height extending along the radial direction comprised between 0.5 and 5 mm.
However, it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.”  In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984) MPEP 2144.04 (IV)(A).  In this case 
Regarding claim 6, Roussille teaches the rectilinear seating surfaces of each ring sector comprise, in the radial direction, a first radial end (See annotated Fig 1 above) and a second radial end (See annotated Fig 1 above), and have, along the radial direction, a variable thickness in the axial direction (Fig 1) with a minimum thickness at the radial ends (Fig 1) of the ring sector and a maximum thickness in a radially median portion (Fig 1) of the rectilinear seating.
Regarding claim 7, Roussille teaches the rectilinear seating surfaces have a first axis of symmetry parallel to the radial direction (Fig 1) and a second axis of symmetry parallel to the tangent to the circumferential direction (Fig 3).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Roussille in view of Stapleton (US 2017/0016341).
Roussille teaches the ring sector has a pi cross section in the section plane defined by the axial direction (Fig 1) and the radial direction, 
Roussille does not explicitly set forth the assembly comprises, for each ring sector, at least three pins to radially retain the ring sector in position, the first and second attachment tabs of each ring sector each comprising a first end integral with the external face of the annular base, a free second end, at least three lugs for receiving said at least three pins, at least two lugs extending as projections from the second end of one of the first or second attachment tabs in the radial direction of the turbine ring  and at least one lug extending as a projection from the second end of the other 
Stapleton teaches the assembly comprises, for each ring sector (Fig 4), at least two pins (140) to radially retain the ring sector in position, the first and second attachment tabs (120, 130) of each ring sector each comprising a first end (see annotated Fig 3 below) integral with the external face of the annular base (116), a free second end (see annotated Fig 3 below), at least three lugs (see annotated Fig 3 below) for receiving said at least two pins, at least two lugs extending as projections from the second end of one of the first or second attachment tabs in the radial direction of the turbine ring (Fig 3) and at least one lug extending as a projection from the second end of the other attachment tab in the radial direction of the turbine ring (Fig 3), each reception lug including an opening for receiving one of the pins (Fig 3), to help improve load transmission ([0007]).
It would have been obvious for a person having ordinary skill in the art at the time the invention was effectively filed to have modified the invention of Roussille with the teachings of Stapleton to have the assembly comprises, for each ring sector, at least two pins to radially retain the ring sector in position, the first and second attachment tabs of each ring sector each comprising a first end integral with the external face of the annular base, a free second end, at least three lugs for receiving said at least two pins, at least two lugs extending as projections from the second end of one of the first or second attachment tabs in the radial direction of the turbine ring  and at least one lug extending as a projection from the second end of the other attachment tab in the radial 
The proposed combination teaches all of the claimed invention except for at least three pins to radially retain the ring sector in position, and at least three lugs for receiving said at least two pins.  It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have made each pin into two pins, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlicnrnan, 168 USPQ 177, 179. MPEP 2144.04(V)(C).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Roussille in view of Dziech (US 2012/0082540).
Roussille teaches a turbine ring assembly having all of the recited structure, but which differs from the claimed invention in that the ring sector has an O cross section in the section plane defined by the axial direction and the radial direction, the first and second attachment tabs each having a first end integral with the external face and a free second end, and each ring sector comprising a third and a fourth attachment tabs each extending, in the axial direction from the turbine ring, between a second end of the first attachment tab and a second end of the second attachment tab, each ring sector being fastened to the ring support structure by a fastening screw including a screw head seated against the ring support structure and a thread cooperating with a tapped opening formed in a fastening plate, the fastening plate cooperating with the third and fourth attachment tabs.

    PNG
    media_image2.png
    497
    759
    media_image2.png
    Greyscale

The substitution of one known element (turbine ring assembly with an O cross section of Dziech) for another (the turbine ring assembly with a pi cross section of Roussille) would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention since the substitution of the turbine ring shown in Dziech would have yielded predictable results, namely, a system to rigidly support the turbine ring in a mix material setting.
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON FOUNTAIN whose telephone number is (571)272-6025. The examiner can normally be reached M-F 8am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON FOUNTAIN/Examiner, Art Unit 3745                                                                                                                                                                                                        
/IGOR KERSHTEYN/Primary Examiner, Art Unit 3745